Order entered December 17, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00403-CR
                                      No. 05-15-00404-CR
                                      No. 05-15-00405-CR

                        VINCENT DEWAYNE JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause Nos. F13-60209-P, F13-60595-P, F13-60931-P

                                            ORDER
         On October 22, 2015, this Court ordered counsel to file, by December 7, 2015, an

amended brief either addressing the issue already presented in context of the March 16, 2015

second hearing or raising additional issues. To date, we have not received appellant’s amended

brief.

         Accordingly, we ORDER appellant to file his amended brief by JANUARY 4, 2016.

         We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                                      /s/   ADA BROWN
                                                            JUSTICE